Petitioner, William M. Mayfield, has filed in this court a petition for writ of habeas corpus, asking his release from the State Penitentiary at McAlester, where he is now confined by reason of a judgment and sentence entered in the district court of Canadian county.
Petitioner was convicted on November 12, 1946, of the crime of attempt to defraud, and sentenced to serve a term of four years.
A response to the order to show cause has been filed by the Attorney General on behalf of the Hon. Clarence P. Burford, Warden of the State Penitentiary, wherein it is alleged:
"For further return to the rule issued herein, respondent says that the petition and application on file herein does not state facts sufficient to warrant the release and discharge of the petitioner as prayed for therein or to show that said petitioner is entitled to be released or discharged from further retention and imprisonment in the Oklahoma State Penitentiary.
"For further return to the rule issued herein, respondent says and states that by the allegations of said petition filed herein no jurisdictional matters are raised and that all material allegations raised by said petitioner should have been raised by appeal and are not propositions *Page 415 
that can be legally raised by application for writ of habeas corpus."
An examination of the petition and record reveals that this allegation is supported by the facts.
An examination of the records of this court also reveal that petitioner has heretofore filed a petition for writ of habeas corpus in this court, in which the same issues are raised as here presented, and the writ was denied on April 23, 1947. Ex parte Mayfield, 84 Okla. Crim. 158, 179 P.2d 934.
For the reasons hereinbefore stated, the petition for writ of habeas corpus is denied.
JONES and BRETT, JJ., concur.